Citation Nr: 1513781	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1985 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to the benefit currently sought on appeal.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to service connection for tinnitus and entitlement to service connection for a disability manifested by dizziness have been raised by the Veteran within the Form 9 Appeal to the Board of Veterans' Appeals received on March 20, 2013.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran does not have bilateral hearing loss recognized as a disability for VA purposes.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.


The Veterans Claims Assistance Act of 2000

Duty to notify

VA must notify the claimant and his or her representative, if any, of information and medical or lay evidence that was not previously provided to the Secretary and is necessary to substantiate the claim.  See 38 U.S.C.A. §§ 5102, 5103 (West 2014).  As part of this notice, VA must specifically inform the claimant and his or her representative of any portion of the evidence that is to be provided by the claimant and any portion that VA will attempt to obtain on the claimant's behalf.  With regard to new and material evidence, VA must also notify the claimant of the evidence and information that is needed to reopen the claim and must describe the evidence that would be necessary to substantiate the element(s) of service connection not found in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1

The record indicates that the Veteran received appropriate notice pursuant to the VCAA.  The RO provided the Veteran with the required notice, including notice with respect to the effective-date element of the claim, by letter of November 2010, prior to the May 2012 rating decision.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The assistance to be provided by VA includes a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and that there is no reasonable possibility that further assistance would aid in substantiating these claim.  The evidence of record includes the Veteran's statements, service treatment records, postservice VA treatment records, and private treatment records.

Furthermore, the Veteran underwent a VA audiological examination in November 2010.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder and medical records, and rendered an appropriate diagnose consistent with the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014).

VA has satisfied the notification and duty-to-assist provisions of the law, and no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  The Board further notes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims and has retained the services of an accredited representative.  He declined the option to schedule a Board hearing.  See March 2013 Form 9 Appeal to Board of Veterans' Appeals.

Service connection for bilateral hearing loss

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination of whether these requirements have been met is based the credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes the diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  For certain chronic disorders, including a sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

Service connection for impaired hearing shall be established only when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels in decibels, over a range of frequencies in Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2012).  Under the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014). 

After the evidence is assembled, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

A veteran need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  That is, in order for a claim to be denied on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996).

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  The Veteran was honorably discharged from the Marine Corps in August 1992.  He indicated in his claim that his bilateral hearing loss occurred in June 2006.  See Veteran's September 2010 claim.  In a statement of November 2010, however, he alleged that his hearing difficulty began approximately in 1993, that he had been in very close proximity to aircraft engines during service as an aircraft mechanic, and that he has not been exposed to a hearing hazard since leaving military service.

As noted above, in order for service connection to be granted, three elements must be present: (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.  With respect to Hickson element (1), the competent and probative evidence of record does not demonstrate that the Veteran is currently diagnosed with a bilateral hearing loss,

In connection with his bilateral hearing loss disability claim, the Veteran underwent a VA audiological examination in November 2010.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
20
LEFT
0
5
5
10
15

The speech recognition score was 100 percent in the right ear and 100 percent in the left ear.


The diagnosis of the November 2010 examiner included a summary of the audiologic test results that stated that the Veteran's hearing was within normal limits from 500 Hz to 4000 Hz in both the right ear and left ear.  The pertinent diagnoses were sensorineural hearing loss, left ear; hearing within normal limits, right ear.  

The examiner explained that "although not clinically within normal limits, the Veteran's left ear hearing thresholds do not meet the criteria for disability under VA regulations."  See November 2010 VA audiological report.

Hearing tests were performed by private physicians in June 2010, May 2008, and July 2006.  No test result indicates a hearing loss disability in either ear for VA purposes, as defined by 38 C.F.R. § 3.385.  The record also contains a private treatment record of a physical examination in November 2001 indicating "hearing non-impaired" for the Veteran.

The probative value of a physician's statement depends, in part, upon the extent to which it reflects clinical data or other rationale to support his or her opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The November 2010 audiological findings and diagnosis of the VA examiner were based upon a thorough examination of the Veteran and a thoughtful analysis of the Veteran's entire history.  Furthermore, the examiner's opinion that the Veteran does not have a current hearing loss disability for VA purposes is consistent with 38 C.F.R. § 3.385 (2014).

As discussed above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See id.

The competent and probative evidence of record, including the November 2010 VA audiological exam, does not demonstrate that the relevant criteria of § 3.385 have been met with respect to the Veteran's claimed bilateral hearing loss disability.  That is, the VA examination report does not include threshold findings (from 500 - 4000 Hertz) exceeding 40 dB in either ear, and the Veteran's pure tone thresholds did not average 26 dB or more over any three frequencies (from 500 - 4000 Hertz).  Moreover, speech recognition scores were not less than 94 percent in the examination.

The Board recognizes that the Veteran has complained of hearing loss in his ears.  See, e.g., Veteran's November 2010 statement.  Furthermore, some sensorineural hearing loss has occurred.  See, e.g., November 2010 VA audiological exam.  The level of hearing impairment of the Veteran's ears does not satisfy, however, the regulatory criteria for establishing a hearing loss disability. 

With the first Hickson element, current disability, not having been shown, it is not necessary for the Board to address Hickson elements (2) and (3).  The Board has made the determination of a lack of service connection based on a review of all the evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each case.  See 38 C.F.R. § 3.303(a) (2014).

For the reasons and bases expressed above, the Board concludes that the competent and probative evidence of record does not demonstrate that the Veteran has a current bilateral hearing loss disability for VA rating purposes.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


